Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Negrón García.
Por entender que los contratos de arrendamiento finan-ciero. de vehículos de motor otorgados en los casos de autos son equiparables a ventas condicionales, disentimos. Al momento de otorgarse los contratos en los casos ante nos no existía legislación local sobre el arrendamiento finan-ciero, por lo que procedía un análisis minucioso del conte-nido de los contratos para así determinar su naturaleza. El foro de instancia evaluó con cuidado los contratos y con-cluyó correctamente que eran análogos a unas ventas con-*208dicionales y les extendió la prohibición contenida en el Art. 6(a) de la Ley de Ventas Condicionales, 10 L.P.R.A. ant. see. 36. Por ende, sostuvo que las arrendadoras, a quienes se les había entregado los vehículos, no podían incoar una acción de cobro de dinero por el balance insoluto. Coincidi-mos con la extensa y bien fundamentada sentencia del tribunal a quo y la confirmaríamos.
HH
Entre 1988 a 1990, los consumidores de los casos de autos otorgaron sendos contratos de arrendamiento finan-ciero de vehículos de motor, por un término de sesenta (60) meses. Debido a problemas económicos, los consumidores entregaron a sus respectivas arrendadoras los vehículos que fueron objeto del contrato antes de cumplirse el tér-mino pactado originalmente. Aceptada la entrega volunta-ria de los automóviles por parte de los consumidores, las arrendadoras reclamaron el balance de las cuentas, luego de haber vendido las unidades.
En el Caso Núm. CE-94-421 se reclamaba el cobro de once mil cincuenta y un dólares con veinticinco centavos ($11,051.25); en el Caso Núm. CE-94-423, seis mil seiscien-tos dieciséis dólares con sesenta y ocho centavos ($6,616.68); en el Caso Núm. CE-94-424, seis mil doscien-tos cincuenta y nueve dólares con veinticuatro centavos, ($6,259.24), y en el Caso Núm. CT-96-1, nueve mil ocho-cientos sesenta y nueve dólares ($9,869).
Los consumidores presentaron unas querellas contra las arrendadoras ante el Departamento de Asuntos del Consu-midor (en adelante D.A.Co.) para cuestionar el cobro de las sumas indicadas, pues entendían que con haber entregado la unidad quedaban liberados de la obligación de pago. En todas las querellas, D.A.Co. determinó que el contrato de arrendamiento financiero estaba cubierto dentro de la de-finición de contrato de venta al por menor a plazos estable-*209cida en la Ley de Ventas a Plazos y Compañías de Finan-ciamiento, 10 L.P.R.A. see. 731(6). De este modo aplicó el Art. 6(a) de la Ley de Ventas Condicionales, supra, el cual establece que el acreedor que opte por la reposesión del artículo que haya sido objeto del contrato renuncia a llevar una acción para el cobro de dinero contra el deudor. Con-cluyó que la entrega del vehículo por el arrendatario y la aceptación voluntaria por la arrendadora, le impedían ins-tar una acción de cobro por la diferencia entre el balance de la cuenta y el precio de venta de la unidad.
Las arrendadoras de los Casos Núms. CE-94-421, 423 y 424 acudieron para solicitar de revisión ante el entonces Tribunal Superior de Puerto Rico, siendo referidos ante la Unidad Especial de Jueces de Apelaciones, Hon. Juez Ger-mán J. Brau, donde los casos fueron consolidados. En el Caso Núm. CT-96-1, la arrendadora acudió ante el Tribunal de Primera Instancia mediante una Petición de Revi-sión, el cual a su vez solicitó y obtuvo la expedición de un auto de certificación por parte de este Tribunal, para con-solidar este caso con los anteriores por plantearse la misma controversia de derecho.
El ilustrado tribunal de instancia confirmó la decisión de D.A.Co. y concluyó que los contratos de arrendamiento financiero que habían sido otorgados en los casos de autos eran análogos a las ventas condicionales y estaban sujetos a las disposiciones del Art. 6(a) de la Ley de Ventas Condi-cionales, supra. Afirmó que se trataban de contratos de adhesión y debían ser evaluados de la forma más favorable para la parte económicamente más débil: los consum-idores. Por ende, las arrendadoras estaban impedidas de aceptar la entrega de los bienes y, simultáneamente, instar reclamaciones por el balance insoluto. Además, resolvió que en la alternativa de que se entendiera que el contrato era de arrendamiento financiero, D.A.Co. tenía discreción para moderar la cláusula penal de aceleración de los pagos, *210por lo que procedía limitar la compensación de las arren-dadoras al valor obtenido por la venta de los vehículos.
La opinión emitida por este Tribunal revoca esa decisión y concluye que el contrato de arrendamiento financiero no es equiparable al de venta condicional. Aunque reconoce que la Ley para Reglamentar los Contratos de Arrenda-miento de Bienes Muebles, Ley Núm. 76 de 13 de agosto de 1994 (en adelante Ley Núm. 76), 10 L.P.R.A. see. 2401 et seq., no aplica al caso de autos, por ser posterior a la fecha de otorgamiento de los contratos, la decisión acoge la posi-ción de las arrendadoras sin un análisis detallado de los contratos de autos.
II
El contrato de arrendamiento financiero es un negocio atípico que no había sido objeto de regulación especial en Puerto Rico hasta 1994. Como para la fecha cuando se otor-garon los contratos que dan origen a la controversia de autos no existía legislación local especial sobre el contrato de leasing, aplicaba a éstos el principio de autonomía ne-gocial consagrado en el Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372. Véase Meyers Bros. v. Gelco, 114 D.P.R. 116 (1983). El hecho de que se trate de un negocio atípico no significa que los contratos de arrendamiento financiero estén exentos de toda la reglamentación protectora de los derechos de los consumidores. Concordamos con el tribunal de instancia cuando señala:
... No juzgamos ... que el carácter irregular del arrendamiento financiero deba funcionar como una coraza que aísle a dicho negocio contra la aplicación por analogía de toda otra disposi-ción sustantiva de nuestro derecho patrimonial.
El carácter atípico del arrendamiento financiero significa que no debe presumirse de antemano la aplicabilidad de norma sus-tantiva alguna a dicha transacción, sino que hace falta un exa-men riguroso de los términos del negocio específico y de los *211fundamentos y razón de ser de la norma cuya aplicación se pondera para determinar si ésta “provee la talla justa”.(1)
Cabe señalar que precisamente porque antes de 1994 no estaba claro el estado de derecho sobre el arrendamiento financiero ni lo que podían hacer las arrendadoras en caso de incumplimiento por parte de los consumidores, fue que éstas recurrieron a la Asamblea Legislativa para solicitar que en caso de incumplimiento se les permitiera ejercer la doble acción de reposesión o entrega voluntaria y de cobro por el balance insoluto. El resultado fue la citada Ley Núm. 76, la cual permite la doble acción.
En ausencia de un ordenamiento aplicable específica-mente a los contratos de arrendamiento financiero, en es-tricta juridicidad procedía una evaluación detallada de cada contrato para determinar su naturaleza. No olvide-mos que es el contenido y no el título de los contratos lo que determina qué reglamentación les aplicará.
Antes de hacer este examen es necesario evaluar las figuras jurídicas con que se tienden a confundir los contra-tos de arrendamiento financiero. Primero evaluaremos la figura de las ventas condicionales y las ventas a plazos, para luego revisar la figura del arrendamiento financiero y así determinar la naturaleza jurídica real de los contratos ante nos.
HH hH HH
Una venta condicional es un negocio jurídico mediante el cual un comprador adviene en dueño de un bien con el riesgo de que su dominio se extinga si no cumple con la condición de pagar lo convenido. De esta manera ocurre una transferencia de dominio supeditada al cumplimiento de las condiciones del contrato. Berríos v. Tito Zambrana *212Auto, Inc., 123 D.P.R. 317 (1989); Arenas v. Batalla, y Francisco, Interventor, 48 D.P.R. 31 (1935); Montalvo v. Valdivieso, 38 D.P.R. 545 (1928).
La venta condicional es un tipo de venta a plazos. Berríos v. Uto Zambrana Auto, Inc., supra. En Puerto Rico esta figura está regulada por la Ley de Ventas a Plazos y Compañías de Financiamiento, Ley Núm. 68 de 19 de junio de 1964 (en adelante la Ley de Ventas a Plazos), 10 L.P.R.A. sees. 731 et seq. Originalmente esta ley incluía en la definición de contrato de venta al por menor a plazos, cierto tipo de arrendamiento. El Art. 101(6) de la Ley Núm. 68, supra, 10 L.P.R.A. see. 731 (Sup. 1977), establecía en la definición de “contrato de venta al por menor a plazos”:
... cualquier acuerdo convenido en Puerto Rico, incluyendo una hipoteca sobre bienes muebles, contrato de venta condicional o cualquier otro documento evidenciario de un acuerdo para pa-gar el precio de venta al por menor a plazos de mercancía o servicios en el transcurso de un período determinado de tiempo. También incluye cualquier arrendamiento de mercancía me-diante el cual el arrendatario convenga en pagar como compen-sación por el uso de la mercancía una suma sustancialmente equivalente a su valor, o en exceso de éste y por el cual se con-venga que el arrendatario estará obligado a, o tiene la opción de, convertirse en dueño después de cumplir con los términos del contrato.(2) (Enfasis suplido.)
Debido a estas disposiciones, se entendía que ciertos contratos de arrendamiento eran equiparables a ventas condicionales o a ventas a plazos.
Por su parte, el contrato de arrendamiento financiero es un negocio atípico que implica el arrendamiento de bienes en una relación tripartita. Por encargo del usuario, el arrendador adquiere los bienes que son objeto del negocio de un tercero (el vendedor) y procede a arrendarlos al usuario a la vez que le provee financiamiento. La cuota de *213alquiler incluye la amortización del costo del equipo, los intereses y demás cargas financieras y la utilidad o el be-neficio del arrendador. Al término del contrato el arrenda-tario tiene tres (3) opciones: (1) devolver el bien; (2) real-quilar el equipo de nuevo, o (3) adquirirlo. Meyers Bros. v. Gelco, supra, págs. 120-121. El arrendador retiene du-rante todo el período la titularidad de los bienes. El arren-datario, por su parte, asume los gastos y las responsabili-dades asociadas al uso y mantenimiento del equipo. L. Rojo Ajuria, “Leasing” Mobiliario, Madrid, Ed. Tecnos, 1987, pág. 260.(3)
De acuerdo con la definición de “venta condicional y de arrendamiento financiero”, la diferencia principal entre ambas figuras radica en la traslación del dominio. En las ventas condicionales, el dominio de los bienes se transfiere al comprador sujeto a que éste satisfaga el pago; por su parte, en el arrendamiento financiero, el arrendador re-tiene la titularidad de los bienes durante la duración del contrato.
Una diferencia adicional es que bajo la legislación local, los contratos de ventas condicionales gozan de una protec-ción particular que consiste en que el vendedor, en caso de incumplimiento por parte del comprador, puede optar en-tre reposeer el bien objeto de la venta o presentar una ac-ción de cobro de dinero. De optar por la reposesión, el ven-dedor renuncia a llevar la acción de cobro de dinero. 10 L.P.R.A. ant. see. 36.
En 1987, la Ley de Ventas Condicionales fue enmen-dada mediante la Ley Núm. 92 de 2 de julio de 1987 (10 L.RR.A. ants. secs. 31-41), para establecer que la entrega *214voluntaria del bien equivalía a una reposesión. Esta en-mienda respondió a la necesidad de proteger a los consu-midores del enriquecimiento de las casas de finan-ciamiento. La realidad era que los acreedores instaban a los compradores a entregar los artículos voluntariamente bajo la promesa de que no le dañarían su crédito. Poste-riormente, los vendedores procedían contra los deudores para el cobro de dinero.(4) De esta manera se le concedió a la entrega voluntaria el mismo efecto que una reposesión, a los fines de que impedía ejercer la acción de cobro de dinero. Queda de manifiesto la existencia de una política pública clara en nuestra jurisdicción en torno a la protec-ción de los consumidores contra la opresión de las casas de financiamiento. (5)
Cabe enfatizar que, por el hecho de que en Puerto Rico no existía una ley especial sobre el arrendamiento finan-ciero hasta 1994,(6) prevalecía un estado de confusión, ya que la Ley de Ventas a Plazos hacía referencia a cierto tipo de arrendamientos. Esta situación propiciaba que muchos contratos que se redactaban con la creencia de que eran contratos de arrendamiento financiero, resultaban ser con-tratos de ventas condicionales al aplicarle lo establecido en *215la Ley de Ventas a Plazos.(7) Por este motivo, en 1994 fue enmendada esta ley mediante la Ley Núm. 60 de 11 de agosto de 1994, para eliminar de la aplicabilidad de sus disposiciones el contrato de arrendamiento, ya que éste es-taba siendo objeto de reglamentación especial en otro pro-yecto (Ley Núm. 76).
De la revisión antes realizada surge que para la fecha cuando se otorgaron los contratos del caso de autos —entre 1988-1990— existía confusión en torno a los contratos lla-mados de arrendamiento financiero, que eran en realidad ventas condicionales. El debate sobre cuándo se estaba ante alguna de estas figuras no era exclusivo de Puerto Rico, sino que existía y subsiste en otras jurisdicciones.(8) En este contexto, se interpretaba que un arrendamiento era equiparable a una venta condicional si el arrendatario convenía en pagar por los bienes una suma sustancial-mente equivalente a su valor o en exceso de éste y contaba con la opción de convertirse en su dueño al término del contrato.
*216IV
Considerando esta normativa, procedamos a analizar el contenido de los contratos en controversia.
Según nuestra Ley de Ventas Plazos, previo a la en-mienda de 1994, cuando el arrendatario conviene en pagar por los bienes una suma sustancialmente equivalente a su valor o en exceso de éste y cuenta con la opción de conver-tirse en su dueño al término del contrato, estamos ante una venta condicional.
En los cuatro (4) contratos ante nuestra consideración se pactó el arrendamiento de vehículos de motor por un término de sesenta (60) meses. En el Caso Núm. CE-94-423, el canon mensual ascendía a cuatroscientos doce dó-lares ($412) con un residual de tres mil quinientos dólares ($3,500). El pago total bajo el contrato era de veintiocho mil doscientos veinte dólares ($28,220), siendo su costo original de quince mil trescientos setenta y tres dólares ($15,373). En el Caso Núm. CE-94-424, el canon mensual era de trescientos doce dólares ($312) con un residual de dos mil doscientos ocho dólares ($2,208). El costo total del contrato era de veinte mil novecientos veintiocho dólares ($20,928), siendo el costo original del vehículo once mil qui-nientos veintinueve dólares ($11,529). En el Caso Núm. CT-96-1, la consumidora otorgó un pronto de cinco mil tres-cientos dólares ($5,300), el canon mensual ascendía a tres-cientos veintisiete dólares ($327) y tenía un residual de seis mil quinientos dólares ($6,500). El costo total del con-trato totalizaba treinta y un mil cuatrocientos veinte dóla-res ($31,420), siendo el costo original del auto veintidós mil ochocientos setenta y ocho dólares ($22,878). En el Caso Núm. CE-94-421, el canon mensual consistía en cuatro-cientos setenta y nueve dólares ($479) con un residual de cuatro mil quinientos siete dólares con veinte centavos ($4,507.20). El costo total del contrato ascendía a treinta y *217tres mil doscientos cuarenta y siete dólares con veinte centavos ($33,247.20).(9)
En todos los contratos, los pagos que se realizarían hu-bieran ascendido a una suma en exceso del costo original de los vehículos. De esta manera se cumple con el primer requisito de la Ley de Ventas a Plazos.
Por otra parte, los contratos contenían cláusulas simila-res con respecto a las responsabilidades de los arrendata-rios, tales como el pago de impuestos, patentes, seguros, asunción de pérdidas, gastos de inscripción, título y tabli-llas, reparaciones y mantenimiento. Se indicaba que al cumplirse el término del arrendamiento el vehículo debía ser entregado por el arrendatario para su venta. Si el pro-ducto de ésta excedía el valor residual fijado en el contrato, el arrendador tenía que pagar al arrendatario la diferen-cia, siempre que el arrendatario no hubiera incurrido en mora. Si el producto de la venta resultaba menor que el valor residual, el arrendatario se obligaba a satisfacer la diferencia al arrendador.
Somos del criterio de que estas cláusulas conforman el segundo requisito de las ventas condicionales en términos de que si bien los contratos no concedían una opción a los recurridos de convertirse en dueños de los vehículos, sí se había pactado la venta de los automóviles al término del contrato por su valor residual. No existía ninguna prohibi-ción en los contratos que hubiera impedido a los consumi-dores adquirir los vehículos por el valor residual, en lugar de que se vendieran a terceros.
Por otra parte, los consumidores asumieron virtual-mente todas las responsabilidades asociadas al dominio de los bienes, sin contar con la facultad de terminar el arren-*218damiento antes de expirar el plazo.(10) Concordamos con la sentencia del tribunal de instancia cuando concluye:
Desde el punto de vista de las partes recurrentes, estos ne-gocios conllevan la enajenación de los automóviles por un pre-cio específico fijado desde el principio .... De existir algún so-brante de la venta ... en exceso del valor residual acordado, estas sumas son adjudicadas, conforme los términos de los con-tratos, a los arrendatarios. Esta transferencia de equidad es característica de una compraventa, no de un verdadero lease. (Citas omitidas y énfasis suplido.)(11)
Los contratos establecían a su vez que, en caso de in-cumplimiento con el pago de los cánones de arrenda-miento, el arrendador tenía derecho a reposeer la unidad, debiendo el arrendatario pagar el balance de los cánones pactados durante todo el término del arrendamiento. Espe-cificaban los contratos que la unidad sería utilizada para fines de negocios, comerciales o agrícolas, y no para fines personales, de familia o domésticos, y que el contrato no constituía un lease de consumidor según el Consumer Leasing Act de 1976 (15 U.S.C. see. 1667 et seq.).
Al analizar estas cláusulas no podemos perder de vista que estamos ante contratos de adhesión, los cuales deben ser interpretados del modo más favorable a la parte econó-micamente más débil, que no tuvo nada que ver con su redacción. 31 L.P.R.A. see. 3478. Los consumidores enten-dieron que con entregar la unidad se liberaban de la obligación. Las arrendadoras aceptaron sus vehículos y, luego de vender las unidades, les indicaron que debían pa-gar el remanente del costo del contrato. Los consumidores estaban sin vehículo y con la obligación de seguir pagán-dolos. Nada nos parece más injusto. Debemos recordar la política pública existente al momento de otorgarse los con-tratos de autos que protegía a los consumidores de cláusu-*219las opresivas. Por otra parte, somos del criterio que los contratos están desconectados con las verdaderas circuns-tancias de los recurridos y que fueron diseñados con el pro-pósito de escapar a la regulación federal.
Resulta necesario enfatizar que el hecho de que en 1994 las arrendadoras fueran a la Asamblea Legislativa y logra-ran que en la Ley Núm. 76 se les permitiera llevar las dos (2) acciones de reposesión y cobro, no debe incidir en el análisis del estado de derecho existente al momento de otorgarse los contratos de autos.(12) Hacer referencia a es-tas posturas tiene el efecto neto de aplicar de forma retro-activa la Ley Núm. 76, lo que constituye un grave error perjudicial a los consumidores.
Luego de revisar el contenido de los contratos ante nuestra consideración y el derecho aplicable al momento de su otorgamiento, concluimos que estos contratos son equi-parables a los contratos de venta condicional, por lo que les aplica el Art. 6(a) de la Ley de Ventas Condicionales, supra, a los fines de que las arrendadoras, al haber aceptado la entrega voluntaria de los vehículos por parte de los consu-midores, estaban impedidas de llevar una acción para el cobro de dinero por el balance insoluto.
Deseamos destacar la deseabilidad de que los consumi-dores conozcan la realidad jurídica de los contratos de arrendamiento financiero a la hora de suscribirlos. En la actualidad, la Ley Núm. 76 establece claramente los requi-sitos de los contratos de arrendamiento financiero y las penalidades que conlleva su incumplimiento(13) El consu-*220midor sabe con certeza a qué se enfrenta al otorgar un contrato de arrendamiento financiero, por lo que no ten-dría excusas cuando en caso de incumplimiento, además de la reposesión, se le exija el pago de la totalidad de los cá-nones hasta el vencimiento del contrato. Sin embargo, en la fecha cuando se otorgaron los contratos del caso de autos esa doble facultad de las arrendadoras no existía.
V
Al concluir que los contratos del caso de autos son en realidad contratos de venta condicional, no es necesario entrar a dilucidar si la cláusula que establecía la repose-sión y el cobro de dinero era una cláusula penal sujeta a modificación.
Por entender que no erró el Tribunal de Primera Instan-cia al determinar que los tres (3) contratos del caso de autos eran equiparables a contratos de venta condicional, hu-biéramos confirmado la sentencia recurrida. En cuanto al contrato del caso que certificáramos, Caso Núm. CT-96-1, concluimos que éste es de venta condicional, por lo que confirmaríamos la resolución de D.A.Co. Por ende, como las arrendadoras aceptaron la entrega voluntaria de los vehículos, estaban impedidas de llevar la acción para el cobro de dinero por el balance insoluto, según establecido en la Ley de Ventas Condicionales. Al aplicar de forma re-troactiva la Ley Núm. 76, supra, este Tribunal desampara a la parte más débil de esta relación: a los consumidores. Se valida así un abuso y se comete una gran injusticia.
Por los fundamentos antes esbozados, disentimos.

 Sentencia del tribunal de instancia, Caso Civil Núm. KAC93-0679, págs. 19-20.


 Esta disposición es similar a la originalmente establecida en la Ley Uniforme de Ventas Condicionales federal. Uniform, Conditional Sales Act, 1 Uniformed Laws Annotated (U.L.A.) Sec. 1.


 En los países civilistas, por su parte, la doctrina suele limitar la aplicación del contrato de arrendamiento financiero a transacciones dirigidas a la obtención del financiamiento de maquinaria dedicada a fines de negocios por entidades comerciales. C. Vidal Blanco, El leasing, una innovación en la técnica de financia-ción, Madrid, Ministerio de Hacienda, 1977, págs. 301-302; M. Gutiérrez Viguera, El Leasing como Institución Financiera, Madrid, Asociación para el Progreso de la Dirección, 1977, pág. 109; L. Rojo Ajuria, “Leasing” Mobiliario, Madrid, Ed. Tecnos, 1987, págs. 43-44.


 Exposición de Motivos Ley Núm. 92 de 2 de julio de 1987, Leyes de Puerto Rico, pág. 394.


 Véanse los informes siguientes que son producto del Sub Comité de Asuntos del Consumidor creado por el ex Gobernador Luis A. Ferré en 1970: Informe Protec-ción al Consumidor del Consejo Asesor del Gobernador para el Desarrollo de Progra-mas Gubernamentales, pág. Í9, recomendación Núm. 23 de 1970; Informe del Consumer Protection Advisory Subcommittee of the Governor’s Advisory Counsil, pág. 41, recomendación Núm. 21 de 1970.


 Debemos indicar que en 1976 el Congreso de Estados Unidos aprobó el Consumer Leasing Act, Pub. L. Núm. 94-240, 90 Stat. 257,15 U.S.C. sees. 1667 et seq. La ley desplaza toda legislación estatal que resulte incompatible con sus disposiciones, salvo que la junta de Directores del Sistema de Reserva Federal exima aquellos estatutos que resulten más favorables a los consumidores. 15 U.S.C. sec. 1667e. La Junta de Directores del Sistema de Reserva Federal adoptó en 1981 la Regulation M para la implantación de la ley, en la que se establece que estas disposiciones cubren a Puerto Rico. 12 C.F.R. sec. 213.1(a)(16).


 Tanto en los países de tradición civilista como en la esfera federal ha existido el debate sobre bajo qué circunstancias puede un arrendamiento financiero conside-rarse una venta condicional. Véanse, en los países civilistas: Vidal Blanco, op. cit, págs. 301-302; Gutiérrez Viguera, op. cit., pág. 109; Rojo Ajuria, op. cit., págs. 43-44. En la esfera federal, véanse: Hervey et al. v. R.I. Locomotive Works, 93 U.S. 664 (1876); (Uniform Commercial Code) IB Uniform Laws Annotated (U.L.A) Sec. 2A-101 et seq. (véase “Official Comment”, pág. 662); 1 Uniform Laws Annotated (U.L.A.) Sec. 1-201(37) (véase “Official Comment”, págs. 74-75).


 En el caso particular de Estados Unidos se modificó la fórmula de la Ley Uniforme de Ventas Condicionales. La venta condicional se convirtió en un interés garantizado sujeto a los términos del Art. 9 del Uniform Commercial Code. 3A Uniform Laws Annotated (U.L.A) Secs. 9-302 y 9-401. En 1987, el código fue enmendado de nuevo para adoptar el Art. 2A para reglamentar el arrendamiento financiero. Véanse: IB Uniform Laws Annotated (U.L.A) Sec. 2A-101 et seq. (véase “Official Comment”, pág. 662). Los redactores del Art. 2A enmendaron extensamente la Sec. 1-201(37) del Código la cual define lo que es un interés garantizado (venta condicional). Bajo la versión original de la See. 1-201(37) del Uniform Commercial Code la intención de las partes era importante para determinar si se estaba ante un arrendamiento financiero o ante una interés garantizado (venta condicional). Luego de la enmienda lo determinante son las realidades económicas del negocio y no la intención de las partes, siendo fundamental evaluar si el arrendador retiene algún interés en los bienes. Véase 1 Uniform Laws Annotated (U.L.A.) Sec. 1-201(37) (véa-se “Official Comment”, págs. 74-75).


 No contamos con el costo original de esta unidad.


 Aún bajo el análisis del actual Art. 1-201(37) del Uniform Commercial Code, supra, y atendiendo las realidades económicas de los contratos, hay que destacar que las arrendadoras no retuvieron interés alguno en los vehículos.


 Sentencia del tribunal de instancia, pág. 60.


 Las posturas de la Asociación de Bancos de Puerto Rico y del Comisionado de Instituciones Financieras, a las que se hace referencia en la opinión de este Tribunal, son meramente opiniones que la Legislatura recibió y ponderó.


 Véase 10 L.P.R.A. sees. 2403-2404. Bajo el Consumer Leasing Act, el cual aplica a Puerto Rico, se requiere una divulgación total (disclosure) de todas las pe-nalidades a las cuales se podría enfrentar el consumidor en caso de terminación temprana del contrato:
“b) Penalties or other charges for delinquency, default, or early termination may be specified in the lease but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the delinquency, default, or early termination, the difficulties of proof of loss, and the inconvenience or nonfeasibility of *220otherwise obtaining an adequate remedy.” (Énfasis suplido.) 15 U.S.C. sec. 1667b(b). Véase 12 C.F.R. sec. 213.4(g) (1996).
En cuanto a si la Ley Núm. 76 de 13 de agosto de 1994 (10 L.P.R.A. sec. 2401 et seq.) de Puerto Rico contraviene lo establecido en la ley federal, quaere.